Robinson, J.
(dissenting). It is nearly two months since this matter was brought before the court and an application for a habeas corpus for the purpose of discharging the defendant or reducing the bail from $2,000 to $500. The case was heard in a very summary manner by three judges, and the consensus of opinion seemed to be that the bail should be reduced to $500. That is the sum I named as just and fair .and no one said a word to the contrary.
*641The case should have been promptly decided and the bail reduced and the defendant permitted to go to work. Aside from the mere statement of the defendant himself, there is not a word of evidence to show the commission of any crime. There was not a word of testimony only as to what the defendant said concerning the purchase of liquor for a certain party. Now the commission of crime cannot be proven by mere confession. Thus, if the defendant had said that he stole a horse from John Smith, the proof would be insufficient without a showing that a horse was actually stolen from John Smith. It is no uncommon thing to hear people sit around and boast of petty crimes and misdemeanors they never committed, but that is neither here nor there.
The Constitution provides that‘excessive bail shall not be required nor excessive fines imposed. In this case it was sheer cruelty to refuse bail in the sum of $500 and to retain defendant in jail eating the bread of idleness at the expense of Stutsman county, when he is a worker and his work is so much needed.